Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 11/12/19.
Claims 1-16 are under examination.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (IDS) submitted on 11/12/19 & 05/26/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 05/12/20 are accepted by the examiner.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
9.	Claim 1, in part, recites, “…transmitting, by the first terminal, a sidelink signal based on a beam except for a third reception beam from the first reception beam, wherein the third reception beam is a beam of the first terminal which receives a signal transmitted based on a transmission beam of the base station in the same direction as the second reception beam…”
In view of above, the underlined limitation above is not clear since for a person skilled in the art it is not clear what is actually meant by this feature underlined above. 
10.	Claim 9 is also rejected for the same reason as set forth above for claim 1.
11.	Claims 2-8 & 10-16 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claim.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1, 7-9 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Talwar et al. (hereinafter referred as Talwar) U.S. Patent Application Publication No. 2014/0274088 A1, in view of Lee et al. (hereinafter referred as Lee) International application No. WO 2016/108548 (as disclosed in the IDS) A1.
	Regarding to claims 1 & 9: Talwar discloses a first terminal (See FIG. 3; D2D UE)) for performing communication between terminals by sharing an uplink resource and a sidelink resource in a wireless communication system (See abstract; device to device communication), the first terminal comprising:
a radio frequency (RF) unit transmitting and receiving a radio signal (See FIG. 5. Network interface device); and a processor (See FIG. 5. Processor 502) operatively coupled with the RF unit, wherein the processor is configured to:
(See FIG. 4, Para. 0018 & 0045-0046; D2D UE receiving an allocated resource from a BS); 
generate information on a first reception beam of a signal received with signal strength greater than or equal to the first threshold among the beam scanning signals (See Para. 0045-0046; denying the D2D UE request for D2D time-frequency resource if the computed measure of interference exceeds a specific threshold);
receive information on a second reception beam from the base station, wherein the second reception beam is a reception beam of a first uplink signal received by the base station from a second terminal (See FIG. 4 & Para. 0018-0020); pilot signal received by the second D2D UE); and 
wherein the sidelink resource overlaps with the uplink resource in time and frequency (See Para. 0045, 0054 & 0058; time-frequency).
Talwar does not explicitly discloses transmit a sidelink signal based on a beam except for a third reception beam from the first reception beam, wherein the third reception beam is a beam of the first terminal which receives a signal transmitted based on a transmission beam of the base station in the same direction as the second reception beam.
However, Lee from the same field of endeavor discloses transmit a sidelink signal based on a beam except for a third reception beam from the first reception beam (See FIG. 3; transmit data via either uplink channel or sidelink channel), wherein the third reception beam is a beam of the first terminal which receives a signal transmitted based on a transmission beam of the base station in the same direction as the second reception beam (See FIG. 23; SL-SCH or SL-DCH for connectionless transmission).
(See Lee; Page 2; lines 3-5).
Regarding to claims 7 & 15: the combination of Talwar and Lee disclose a method/a terminal.
Furthermore, Lee discloses a method/a terminal, wherein the beam scanning signal is included in a synchronization signal block within a synchronization signal burst periodically transmitted by the base station (See Para. 80 & 104; information can be transmitted periodically such as synchronization signal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the beam scanning signal is included in a synchronization signal block within a synchronization signal burst periodically transmitted by the base station as taught by Lee in the system of Talwar to improve performance of short range communication and improved latency (See Lee; Page 2; lines 3-5).
Regarding to claims 8 & 16: the combination of Talwar and Lee disclose a method/a terminal.
Furthermore, Talwar discloses a method/a terminal, wherein the sidelink signal is transmitted in a unicast manner (See FIG. 41; D2D link between UE 10 and UE 20).


Allowable Subject Matter
14.	Claims 2-6 & 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection and a 112, 2nd paragraph rejection.

Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Chae et al. 2021/0058914 A1 (See FIG. 1 & Para. 0043, 0060 & 0078).
	B.	Seol et al. 2013/0215844 A1 (See Para. 0051, 0065 & 0100).
	C.	Kang et al. 2020/0274606 A1 (See FIG. 3, Para. 0029, 0051 & 0108).
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469